Citation Nr: 0702644	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-22 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected left arm shell fragment wound.

2.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected left forearm shell fragment wound.

3.  Entitlement to service connection for left elbow 
epicondylitis claimed as secondary to the service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel
INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision.  


FINDINGS OF FACT

1.  The veteran's left arm shell fragment wound is manifested 
by no more than a moderate disability picture.

2.  The veteran's left forearm shell fragment wound in 
manifested by no more than a moderate disability picture.

3.  The veteran left elbow epicondylitis is related to his 
service connected left arm shell fragment wound.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left arm shell fragment wound have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.73, 
Diagnostic Code (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left forearm shell fragment wound have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.73, Diagnostic Code (2006).

3.  Left elbow epicondylitis is due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As part of VCAA notice, VA must inform the claimant of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in February 2002, January 2004, and June 2004 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims, and effectively informed him to provide 
any relevant evidence in his possession.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notices 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claims herein are 
denied, and disability ratings and effective dates will not 
be assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are copies of VA medical examination reports completed in 
furtherance of the veteran's claims.  The record also 
contains private medical records from the Methodist Medical 
Group.  The veteran has identified no other relevant evidence 
that has not been associated with the claims file.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2006).

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.  
Id.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  Id.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intramuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  Id.

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intramuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2006).  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he or she should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Left arm

The veteran's service-connected left arm shell fragment wound 
has been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 5306.  38 C.F.R. § 4.73.  

Diagnostic Code 5306 allows for compensation when there is 
impairment in the extension of the elbow (long head of 
triceps is stabilizer of the shoulder joint).  Under this 
diagnostic code, a 40 percent evaluation is assigned for 
severe impairment of the dominant arm, a 30 percent 
evaluation is assigned for moderately severe impairment, a 10 
percent evaluation is assigned for moderate impairment, and a 
noncompensable evaluation is assigned when there is evidence 
of only slight impairment.

On April 2002 VA muscles examination, the veteran complained 
of left elbow pain.  on objective examination, the examiner 
noted well-healed scars on the anterolateral aspect of his 
distal arm as well as the dorsal aspect of the of the middle 
forearm.  There was full left elbow range of motion without 
crepitation.  There was full pronation and supination.  There 
was tenderness to palpation over the dorsolateral muscle wad 
of the left elbow.  There was pain with resisted wrist 
dorsiflexion that was localized to the lateral epicondyle and 
then distally in the muscle mass of the wrist extensors.  The 
examiner diagnosed a left elbow shrapnel injury and lateral 
epicondylitis also known as tennis elbow.  The examiner 
indicated that the diagnosis of tennis elbow was appropriate 
as the veteran's left elbow complaints began only nine months 
prior.  An X-ray study of the left forearm revealed shrapnel.  
Otherwise the study was unremarkable.

On January 2004 VA orthopedic examination report, the 
examiner noted that there was a distal anterior arm shrapnel 
wound scar that was three centimeters long and a shrapnel 
wound scar of the left dorsal forearm in the middle portion 
that was four centimeters long with a depression.  These were 
well healed.  There was full range of left elbow motion with 
full pronation and supination at 80 degrees.  There was 
tenderness at both of the shrapnel injuries.  There was only 
mild tenderness at the lateral epicondyle.  The examiner 
asserted that the veteran did not have primary lateral 
epicondylitis symptoms and mostly demonstrated tenderness 
around the shrapnel injuries.  There were no motor or sensory 
defects with these injuries, and the examination was normal 
in these respects.  The examiner opined that the veteran more 
likely had muscle injuries with scars and retained fragments 
than left epicondylitis.  

The veteran submitted a handwritten note dated in February 
2004 from a private physician indicating that he suffered 
from left medial and lateral epicondylitis and left forearm 
tendonitis secondary to left upper extremity shrapnel wounds.  
The private physician offered no rational for his assertions, 
and the statement does not reflect that the physician had 
access to the record.

According to the evidence, the veteran's primary residual of 
a left arm shrapnel wound is some tenderness.  No functional 
or neurologic impairment of any sort has been indicated.  In 
addition, there is no documented loss of left arm strength or 
endurance, impairment of left arm resistance, evidence of 
loss of muscle substance, loss of deep fascia, or 
intramuscular scarring.  In addition, the veteran's 
disability has not been shown to have any impact upon his 
ability to maintain employment or handle any other tasks and 
routines.  Accordingly, the veteran's disability cannot be 
characterized as moderately severe, and an increased 30 
percent evaluation is not warranted.  38 C.F.R. § 4.56, 4.73, 
Diagnostic Code 5306.

The Board notes that evidence has indicated a three-
centimeter scar on the left arm.  Scarring is a separate and 
distinct manifestation that is ratable under differing codes, 
no bar to the assignment of a separate rating is found.  See 
38 C.F.R. § 4.14; Esteban, supra.

As to the rating to be assigned, the medical data fails to 
indicate that the veteran's left arm scarring is poorly 
nourished with repeated ulceration, such that a compensable 
rating is assignable under Diagnostic Code 7803.  38 C.F.R. § 
4.118 (effective before August 30, 2002).  Similarly, 
evidence that the scarring is tender or painful on objective 
demonstration is lacking, and, thus, a compensable rating 
under Diagnostic Code 7804 is not in order.  Id.  Lastly, it 
is not shown by recent examination or record of treatment 
that the veteran's left arm scarring is productive of any 
limitation of function of the left arm, as required by 
Diagnostic Code 7805.  Id.  That being the case, it is 
concluded that a preponderance of the evidence shows that the 
well-healed scar over the veteran's left arm is not of such a 
nature or severity as to warrant the assignment of a separate 
compensable schedular evaluation.  The Board notes that the 
schedular criteria regarding disabilities of the skin have 
been amended effective August 30, 2002, during the course of 
the veteran's appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  However, even under the revised criteria, the well-
healed scar on the veteran's left arm is not of such a nature 
or severity as to warrant the assignment of a separate 
compensable schedular evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (2006).  
Diagnostic Code 7801 entails scars other than on the face, 
head, or neck that cause limited motion.  38 C.F.R. § 4.118 
(2006).  The veteran's left arm scar has not been shown to 
cause limitation of motion, and Diagnostic Code 7801 is 
inapplicable.  Diagnostic Code 7802 entails scars that cover 
an area of at least 144 square inches.  The veteran's scar of 
the left arm is only three centimeters in length and is not 
shown to cover an area of 144 square inches.  Thus Diagnostic 
Code 7802 is inapplicable.  Id.  A maximum 10 percent rating 
is warranted for superficial, unstable scars and for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2006).  These 
provisions do not apply because the veteran's left arm scar 
has not been characterized as unstable or painful.  Finally, 
the revised Diagnostic Code 7805 is inapplicable because it 
would necessitate limitation of function of the left arm, and 
such has not been shown.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2006). 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2006) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2006) provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  
Because functional loss, limitation of motion, weakened 
movement, excess fatigability, and incoordination have not 
been found regarding the left arm, additional compensation 
under these provisions is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected residuals of a left arm shrapnel wound have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Left forearm

The veteran's service-connected left forearm shell fragment 
wound has been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 5307.  38 C.F.R. § 4.73.  

Diagnostic Code 5307, pertains to injuries to Muscle Group 
VII.  Muscle Group VII involves muscles that affect flexion 
of the wrist and fingers.  A 10 percent rating under 
Diagnostic Code 5307 is warranted of moderate disability of 
the major upper extremity, with a 30 percent rating warranted 
for moderately severe disability.  A 40 percent rating is 
warranted for severe disability of the major forearm and 
hand, and represents the maximum schedular rating for this 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5307.

The Board refers the reader to the statement of facts in the 
section immediately above.  A review of the evidence 
indicates that the veteran's service-connected left forearm 
shell fragment wound cannot be characterized as moderately 
severe.  See 38 C.F.R. § 4.56.  The veteran's left forearm 
shell fragment wound is now healed and is manifested by no 
more than tenderness to include tenderness of the left wrist.  
The medical findings do not point to such manifestations as 
neurologic impairment, loss of left forearm or wrist strength 
or endurance, impairment of left forearm resistance, evidence 
of loss of muscle substance, loss of deep fascia, or 
intramuscular scarring.  Moreover, the veteran's left forearm 
disability has not been shown to have any impact upon the 
veteran's ability to maintain employment or handle any other 
tasks and routines.  Accordingly, the veteran's disability 
cannot be characterized as moderately severe, and an 
increased 30 percent evaluation is not warranted.  38 C.F.R. 
§ 4.56, 4.73, Diagnostic Code 5307.

The Board notes that evidence has indicated a four-centimeter 
scar on the left forearm.  Scarring is a separate and 
distinct manifestation that is ratable under differing codes, 
no bar to the assignment of a separate rating is found.  See 
38 C.F.R. § 4.14; Esteban, supra.

As to the rating to be assigned, the medical data fails to 
indicate that the veteran's left forearm scarring is poorly 
nourished with repeated ulceration, such that a compensable 
rating is assignable under Diagnostic Code 7803.  38 C.F.R. § 
4.118 (effective before August 30, 2002).  Similarly, 
evidence that the scarring is tender or painful on objective 
demonstration is lacking, and, thus, a compensable rating 
under Diagnostic Code 7804 is not in order.  Id.  Lastly, it 
is not shown by recent examination or record of treatment 
that the veteran's left forearm scarring is productive of any 
limitation of function of the left forearm, as required by 
Diagnostic Code 7805.  Id.  That being the case, it is 
concluded that a preponderance of the evidence shows that the 
well-healed scar over the veteran's left forearm is not of 
such a nature or severity as to warrant the assignment of a 
separate compensable schedular evaluation.  As stated above, 
the schedular criteria regarding disabilities of the skin 
have been amended effective August 30, 2002, during the 
course of the veteran's appeal.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  However, even under the revised criteria, 
the well-healed scar on the veteran's left forearm is not of 
such a nature or severity as to warrant the assignment of a 
separate compensable schedular evaluation.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 
(2006).  Diagnostic Code 7801 entails scars other than on the 
face, head, or neck that cause limited motion.  38 C.F.R. 
§ 4.118 (2006).  The veteran's left forearm scar has not been 
shown to cause limitation of motion, and Diagnostic Code 7801 
is inapplicable.  Diagnostic Code 7802 entails scars that 
cover an area of at least 144 square inches.  The veteran's 
scar of the left forearm is only four centimeters in length 
and is not shown to cover an area of 144 square inches.  Thus 
Diagnostic Code 7802 is inapplicable.  Id.  A maximum 10 
percent rating is warranted for superficial, unstable scars 
and for superficial scars that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2006).  These 
provisions do not apply because the veteran's left forearm 
scar has not been characterized as unstable or painful.  
Finally, the revised Diagnostic Code 7805 is inapplicable 
because it would necessitate limitation of function of the 
left forearm, and such has not been shown.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2006). 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 
supra.  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  Because functional loss, limitation of 
motion, weakened movement, excess fatigability, and 
incoordination have not been found regarding the left 
forearm, additional compensation under these provisions is 
not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected shell fragment wound of the left forearm 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service Connection: Left elbow epicondylitis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will not reiterate its statement of facts, which is 
found above, and refers the reader to the account provided in 
the section regarding entitlement to an increased rating for 
a service-connected left arm shell fragment wound.  In 
support of the claim there is competent medical evidence, in 
the form of VA medical examination and private medical 
statement, indicating that the veteran currently has left 
elbow epicondylitis, with the private medical statement 
indicating that the veteran has left elbow epicondylitis as a 
result of his service connected shell fragment wound of the 
left arm.  Evidence against the claim includes the report of 
a VA examination, which indicates that the veteran does not 
currently have left elbow epicondylitis.  In weighing this 
evidence the Board concludes that there is equipoise with 
regard to whether the veteran currently has left elbow 
epicondylitis.  In resolving all doubt in the veteran's favor 
the Board concludes that he does currently have left elbow 
epicondylitis.  The competent medical evidence of record 
indicates that the veteran's left elbow epicondylitis is due 
to his service connected disability.  Therefore, service 
connection for left elbow epicondylitis is warranted.  


ORDER

An evaluation in excess of 10 percent for a service-connected 
left arm shell fragment wound is denied.

An evaluation in excess of 10 percent for a service-connected 
left forearm shell fragment wound is denied.

Service connection for left elbow epicondylitis as secondary 
to service-connected disability is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


